Opinion issued September 10, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00318-CR
                            ———————————
                   ANDREAS MARCOPOULOS, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 248th District Court
                            Harris County, Texas
                        Trial Court Case No. 1440970


                          MEMORANDUM OPINION

      Appellant, Andreas Marcopoulos, was charged with the felony offense of

possession of a controlled substance in Cause Number 1440970. Through counsel,

appellant filed a pretrial motion to suppress evidence that the trial court denied on

March 2, 2015. Appellant immediately pleaded guilty that same day and the trial
court placed him on deferred adjudication community supervision for three years.

The trial court certified appellant’s right of appeal, noting that, though this was a

plea-bargained case, matters were raised by written motion filed and ruled on

before trial, and not withdrawn or waived, and appellant had the right of appeal.

See TEX. R. APP. P. 25.2(a)(2)(A).

      On March 26, 2015, appellant’s trial counsel, Robert J. Fickman, timely

filed, in trial court cause number 1440970, a notice of appeal from the pretrial

denial of appellant’s motion to suppress, which was assigned to this Court ande

docketed under cause number 01-15-00317-CR. The next day on March 27, 2015,

the trial clerk forwarded to this Court a form notice of appeal signed by both

appellant and his trial counsel on March 27, 2015, for the same trial court cause

number 1440970. Because this second notice of appeal did not specify what that

appeal was challenging, the Clerk of this Court assigned it a new appellate cause

number, 01-15-00318-CR, the instant appeal.

      On August 21, 2015, appellant filed a motion to consolidate the two appeals.

Appellant contends that this case inadvertently has been assigned two separate

appellate cause numbers even though he “is only appealing the pretrial order

currently assigned Cause No. 01-15-00317-CR.” We agree, construing the motion

to include a motion to dismiss this appeal in 01-15-00318-CR after consolidation

with the first appeal in 01-15-00317-CR.


                                           2
                                 CONCLUSION

      Accordingly, we grant appellant’s motion. We consolidate the two appeals.

The Clerk of this Court is directed to place all documents and records filed in

appellate cause number 01-15-00318-CR into the record for appellate cause

number 01-15-00317-CR and close 01-15-00318-CR. The consolidated appeal

shall proceed under appellate cause number 01-15-00317-CR, and appellate cause

number 01-15-00318-CR is hereby dismissed as inadvertently opened. See TEX.

R. APP. P. 43.2(f); see, e.g., BBG Group, L.L.C. v. MBI Global, L.L.C., No. 14-12-

00247-CV, 201 WL 3241557, at *1 (Tex. App.—Houston [14th Dist.] Aug. 9,

2012, no pet.) (per curiam) (mem. op.) (granting appellants’ joint motion to

consolidate second appeal with first and dismissing second appeal) (citation

omitted).

                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           3